July 6, 2012 ATTORNEYS AT LAW MILWAUKEE, WI53202-5306 414.271.2400 TEL 414.297.4900 FAX www.foley.com WRITER’S DIRECT LINE pfetzer@foley.com EMAIL CLIENT/MATTER NUMBER 060587-0103 Via Edgar Securities and Exchange Commission treet, N.E. Washington, D.C. 30549 Re: FMI Mutual Funds, Inc. – Definitive Proxy Materials Ladies and Gentlemen: On behalf of FMI Mutual Funds, Inc., a Wisconsin corporation (the “Company”), we are hereby transmitting for filing pursuant to Rule 14a-6 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Company’s definitive notice of special meeting, definitive proxy statement and definitive form of proxy (under the cover page required by Rule 14a-6(m) and Schedule 14A of the Exchange Act) for use in conjunction with a special meeting of shareholders of the FMI Provident Trust Strategy Fund (the “Fund”), the sole series of the Company (the “Special Meeting”). The only substantive matters to be considered at the Special Meeting are: (1) the approval of a new investment advisory agreement; (2) the election of four directors to the Board of Directors; (3) the approval of changes to certain of the Fund’s fundamental investment limitations; and (4) an amendment to the Company’s articles of incorporation. If you have any questions or comments regarding this filing, please call Peter D. Fetzer at (414) 297-5596. Very truly yours, /s/ Peter D. Fetzer Peter D. Fetzer Attachments
